DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark R. Malek on October 18, 2021.

IN THE ABSTRACT:
Please substitute the new Abstract (as shown below) for the current Abstract:

Abstract
A limited rotation slewing ring crane may include a pedestal, a column rotatively coupled, about a first rotation axis, to the pedestal by a slewing ring rotative coupling, and stops for limiting the relative rotation of the column with respect to the pedestal. The crane may also include a rotative sensor adapted to measure a rotation angle of the column with respect to the pedestal.  The rotation sensor may include a tubular body axially extending from the base of the column, a stationary body connected to the pedestal and a wheel. A second rotation axis of the wheel may be offset with respect to a first rotation axis of the column with respect to the pedestal.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitations are shown below: 
a) “means for limiting the relative rotation of the column with respect to the pedestal” in claim 1 lines 9-10.

Also, see page 3 lines 21-32 of the Written Specification (starting with “The crane 1 comprises…”).

b) “means for sensing the angular position of the wheel with respect to the stationary body” in claim 1 lines 22-23.

Also, see page 5 lines 19-22 of the Written Specification (starting with “The sensor 10 comprises …”).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Yamamoto (JPH 0920500 A) and Furukawa (JP 6180962 B2) are considered the closest prior art references to the claimed invention of independent claim 1.

Claim 1 claims:
	A limited rotation slewing ring crane comprising:

	a pedestal;

a column rotatively coupled about a first rotation axis to the pedestal by a slewing ring rotative coupling;

means for limiting the relative rotation of the column with respect to the pedestal; and

a rotation sensor adapted to measure a rotation angle of the column with respect to the pedestal;

wherein said rotation sensor comprises:

a tubular body, axially extending from the base of the column, rotatively integral with the same and axially protruding from the same towards the inside of the pedestal;

a stationary body connected to the pedestal and a wheel, rotatable with respect to the stationary body about a second rotation axis, which is meshed by the tubular body, wherein the second rotation axis of the wheel with respect to the stationary body is offset with respect to the first rotation axis of the column with respect to the pedestal;

means for sensing the angular position of the wheel with respect to the stationary body; and

a plurality of hydraulic tubes and/or electric cables passing through said tubular body.

Neither Yamamoto nor Furukawa disclose nor would be obvious to the limitations of 1) “means for limiting the relative rotation of the column with respect to the pedestal”, 2) “a tubular body, axially extending from the base of the column, rotatively integral with the same and axially protruding from the same towards the inside of the pedestal”, 3) “a stationary body connected to the pedestal and a wheel, rotatable with respect to the stationary body about a second rotation axis, which is meshed by the tubular body, wherein the second rotation axis of the wheel with respect to the stationary body is offset with respect to the first rotation axis of the column with respect to the pedestal”, and 4) “means for sensing the angular position of the wheel with respect to the stationary body”, in conjunction with the remaining limitations of claim 1.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 
means for limiting the relative rotation of the column with respect to the pedestal”, 2) “a tubular body, axially extending from the base of the column, rotatively integral with the same and axially protruding from the same towards the inside of the pedestal”, 3) “a stationary body connected to the pedestal and a wheel, rotatable with respect to the stationary body about a second rotation axis, which is meshed by the tubular body, wherein the second rotation axis of the wheel with respect to the stationary body is offset with respect to the first rotation axis of the column with respect to the pedestal”, and 4) “means for sensing the angular position of the wheel with respect to the stationary body”, in conjunction with the remaining limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/JJC/

						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654